Matter of Enoksen (2018 NY Slip Op 01055)





Matter of Enoksen


2018 NY Slip Op 01055


Decided on February 14, 2018


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 14, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX, JJ.


2017-08203
2014-07821

[*1]In the Matter of Nancy P. Enoksen, admitted as Nancy Patricia Enoksen, a suspended attorney. Grievance Committee for the Tenth Judicial District, petitioner; Nancy P. Enoksen, respondent. (Attorney Registration No. 4326625)

DISCIPLINARY PROCEEDING instituted pursuant to 22 NYCRR 1240.8 by the Grievance Committee for the Tenth Judicial District under Appellate Division Docket No. 2017-08203. In a separate proceeding under Appellate Division Docket No. 2014-07821, by decision and order on motion dated April 21, 2015, this Court, inter alia, immediately suspended the respondent from the practice of law pursuant to former 22 NYCRR 691.4(l)(1)(i), and authorized the Grievance Committee for the Tenth Judicial District to institute a disciplinary proceeding based upon a petition dated December 16, 2014 (hereinafter the first disciplinary proceeding). By decision and order on motion of this Court dated July 16, 2015, upon the motion of the respondent, the first disciplinary proceeding was held in abeyance until the conclusion of a pending criminal matter entitled People v Enoksen , Nassau County Indictment No. 2015NA006084. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 27, 2005, under the name Nancy Patricia Enoksen.

Catherine A. Sheridan, Hauppauge, NY (Michael Fuchs of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
The Grievance Committee for the Tenth Judicial District instituted a disciplinary proceeding against the respondent, pursuant to 22 NYCRR 1240.8, by personally serving her on August 10, 2017, with a notice of petition dated August 1, 2017, and a verified petition dated July 25, 2017, and duly filing those papers with this Court together with an affidavit of service. The verified petition contains 10 charges of professional misconduct, which allege that the respondent misappropriated client funds; failed to promptly pay funds to her client; improperly obtained a confession of judgment for legal fees in a domestic relations matter; engaged in conduct that adversely reflects on her fitness to practice law by failing to provide a client with a valid satisfaction of judgment; breached her fiduciary duties by improperly issuing checks from her attorney trust account; and engaged in conduct prejudicial to the administration of justice by failing to cooperate with the Grievance Committee's investigation of three complaints. The notice of petition directed the respondent to serve and file her answer to the verified petition within 20 days after service upon her of the verified petition. To date, the respondent has neither served nor filed an answer to the verified petition, as directed, nor requested additional time in which to do so.
The Grievance Committee now moves to deem the charges against the respondent established and to impose discipline upon her as this Court deems appropriate based upon her default. Although the motion papers were served upon the respondent on September 27, 2017, she [*2]has neither opposed the motion nor interposed any response thereto.
Accordingly, the Grievance Committee's motion is granted, the charges in the verified petition dated July 25, 2017, are deemed established, and, effective immediately, the respondent is disbarred and her name is stricken from the roll of attorneys and counselors-at-law. In view thereof, on the Court's own motion, the disciplinary proceeding authorized under Appellate Division Docket No. 2014-07821 is discontinued as academic.
MASTRO, J.P., RIVERA, DILLON, BALKIN and HINDS-RADIX JJ., concur.
ORDERED that the Grievance Committee's motion is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, Nancy P. Enoksen, admitted as Nancy Patricia Enoksen, a suspended attorney, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Nancy P. Enoksen, admitted as Nancy Patricia Enoksen, shall continue to comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Nancy P. Enoksen, admitted as Nancy Patricia Enoksen, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Nancy P. Enoksen, admitted as Nancy Patricia Enoksen, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 1240.15(f); and it is further,
ORDERED that, on the Court's own motion, the disciplinary proceeding authorized under Appellate Division Docket No. 2014-07821 is discontinued as academic.
ENTER:
Aprilanne Agostino
Clerk of the Court